Citation Nr: 1433215	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  12-35 513	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disorder


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The Veteran had active military service from August 1952 to August 1955 and from February 1960 to January 1966.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  An October 2010 decision denied service connection for bowel dysfunction including as due to loss of use of both feet and a December 2011 rating decision denied service connection for a back disorder and bowel dysfunction including as due to a back disorder.  

In his December 2012 substantive appeal, the Veteran requested to testify during a hearing at the RO before a Veterans Law Judge.  In an August 2013 written statement, his representative withdrew the hearing request and did not request that the hearing be rescheduled.  The Board finds that all due process requirements were met regarding the Veteran's hearing request.

In December 2013, the Board remanded the Veteran's claims to the Agency of Original Jurisdiction (AOJ) for further development.

In a May 2014 rating decision, the AOJ granted service connection for chronic constipation, claimed as bowel dysfunction, and awarded an initial 30 percent rating effective from March 31, 2010.  The AOJ's action represents a full grant of the benefits sought as to the Veteran's claim for service connection for bowel dysfunction, including as due to a back disorder, or service-connected loss of use of both feet, post-operative residuals, bilateral pes planus with bilateral triple arthrodesis, bilateral pseusoarthrosis tala navicular area, left tibial nerve neurolysis, dysphasia left foot with tender cars and bilateral ishcial braces.

As noted in the Board's December 2013 remand, in an April 2010 statement, the Veteran's representative raised a claim of whether there was clear and unmistakable error (CUE) in a February 2, 2006 rating decision that assigned an effective date of November 16, 1993 for entitlement to benefits pursuant to 38 U.S.C.A. § 1151 and special monthly compensation at the L1/2 rate.  Although an internal, undated AOJ memorandum in the claims file addresses the claim, the AOJ has not developed or adjudicated the matter, or communicated with the Veteran regarding his claim.  The Board referred the matter to the AOJ for appropriate action.  There is no indication that the AOJ has yet considered this claim and it is, again, referred for development and adjudication.


FINDING OF FACT

On July 9, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
ERIC S. LEBOFF
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


